

117 HCON 50 IH: Expressing the sense of the Congress that the withdrawal of American Forces from the country of Afghanistan does not undermine or diminish the sacrifice, efforts, and accomplishments of our members of the Armed Forces, diplomats, humanitarians, allies, and partners.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 50IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mrs. Hinson (for herself, Mr. Newhouse, Mr. Feenstra, Mr. Garcia of California, Mr. Johnson of Louisiana, Mrs. Miller-Meeks, Mr. Bacon, Mr. Calvert, Mrs. Bice of Oklahoma, Mr. Aderholt, Mr. Crawford, Mr. McKinley, Ms. Stefanik, and Mr. Timmons) submitted the following concurrent resolution; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of the Congress that the withdrawal of American Forces from the country of Afghanistan does not undermine or diminish the sacrifice, efforts, and accomplishments of our members of the Armed Forces, diplomats, humanitarians, allies, and partners.Whereas the United States was viciously attacked by the murderous terrorist group al-Qaida on September 11, 2001;Whereas al-Qaida was based in the country of Afghanistan, which was governed by the ruthless and oppressive Taliban regime;Whereas the United States led an international coalition of military forces into Afghanistan to destroy al-Qaida, kill or capture Osama Bin Laden, and depose the Taliban government;Whereas hundreds of thousands of United States members of the Armed Forces, diplomats, and humanitarians deployed to Afghanistan or supported operations from afar;Whereas for nearly 2 decades, the United States was spared from further major attacks by international terror organizations; andWhereas the withdrawal of the presence of the United States in Afghanistan had led to the collapse of the Afghan government, return of the Taliban to Afghan rule, and great heartache for so many: Now, therefore, be itThat it is the sense of Congress that—(1)the men and women who undertook the efforts of the past years in Afghanistan provided heroic service to the country;(2)the peace our country experienced is a direct result of the actions of our brave members of the Armed Forces, diplomats, and humanitarians;(3)despite the chaotic end to operations in Afghanistan, their service is something to be remembered, lauded, and honored; and(4)any veterans who feel stress, anger, or disappointment from the end of operations in Afghanistan should seek available resources and the comfort, guidance, and counsel of friends, mentors, and caregivers.